      Case 4:21-cv-02561 Document 1 Filed on 08/07/21 in TXSD Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


ROBERT VANDERPLOEG,                           )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       Case No.
CP-WESTHEIMER, LLC,                           )
                                              )
                       Defendant.             )


                                            COMPLAINT

       COMES NOW, ROBERT VANDERPLOEG, by and through the undersigned counsel,

and files this, his Complaint against Defendant, CP-WESTHEIMER, LLC, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff, ROBERT VANDERPLOEG (hereinafter “Plaintiff”) is, and has been at

all times relevant to the instant matter, a natural person residing in Houston, Texas (Harris

County).

       3.      Plaintiff is disabled as defined by the ADA.



                                                  1
      Case 4:21-cv-02561 Document 1 Filed on 08/07/21 in TXSD Page 2 of 16




        4.       Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.

        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property within six months after it is accessible (“Advocacy Purposes”).

        7.       Defendant, CP-WESTHEIMER, LLC (hereinafter “CP-WESTHEIMER, LLC”),

is a Texas limited liability company that transacts business in the State of Texas and within this

judicial district.

        8.       Defendant, CP-WESTHEIMER, LLC, may be properly served with process for

service via its registered agent, to wit: c/o Jackson Chang, Registered Agent, 4041 Richmond

Avenue, Suite 200, Houston, TX 77027.

                                   FACTUAL ALLEGATIONS

        9.       On or about June 15, 2021, Plaintiff was a customer at “Kolache Factory” a

business located at 2715 Chimney Rock Road, Houston, TX               77056, referenced herein as

“Kolache Factory”. Attached is a receipt documenting Plaintiff’s purchase. See Exhibit 1. Also

attached is a photograph documenting Plaintiff’s visit to the Property. See Exhibit 2.

        10.      Defendant CP-WESTHEIMER, LLC, is the owner or co-owner of the real



                                                  2
      Case 4:21-cv-02561 Document 1 Filed on 08/07/21 in TXSD Page 3 of 16




property and improvements that Kolache Factory is situated upon and that is the subject of this

action, referenced herein as the “Property.”

       11.     Plaintiff’s access to the business(es) located 2715 Chimney Rock Road, Houston,

TX    77056, Harris County Property Appraiser’s account number 0450010000156 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,

privileges, advantages and/or accommodations offered therein were denied and/or limited

because of his disabilities, and he will be denied and/or limited in the future unless and until

Defendant, CP-WESTHEIMER, LLC, is compelled to remove the physical barriers to access and

correct the ADA violations that exist at the Property, including those set forth in this Complaint.

       12.     Defendant, CP-WESTHEIMER, LLC, as property owner, is responsible for

complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, CP-WESTHEIMER, LLC, and the tenant allocating

responsibilities for ADA compliance within the unit the tenant operates, that lease is only

between the property owner and the tenant and does not abrogate the Defendant’s requirement to

comply with the ADA for the entire Property it owns, including the interior portions of the

Property which are public accommodations. See 28 CFR § 36.201(b).

       13.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property is accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property is made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       14.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer living in the near vicinity as well as for Advocacy Purposes, but does not intend



                                                 3
      Case 4:21-cv-02561 Document 1 Filed on 08/07/21 in TXSD Page 4 of 16




to re-expose himself to the ongoing barriers to access and engage in a futile gesture of visiting

the public accommodation known to Plaintiff to have numerous and continuing barriers to

access.

          15.   Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, personally encountered many barriers to access the Property that are detailed in

this Complaint, engaged many barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury if all the illegal barriers to access present at the Property identified in

this Complaint are not removed.

          16.   Although Plaintiff did not personally encounter each and every barrier to access

identified in Plaintiff’s Complaint, Plaintiff became aware of all identified barriers prior to filing

the Complaint and because Plaintiff intends on revisiting the Property as a customer and

advocate for the disabled within six months or sooner after the barriers to access are removed, it

is likely that despite not actually encountering a particular barrier to access on one visit, Plaintiff

may encounter a different barrier to access identified in the complaint in a subsequent visit as,

for example, one accessible parking space may not be available and he would need to use an

alternative accessible parking space in the future on his subsequent visit. As such, all barriers to

access identified in the Complaint must be removed in order to ensure Plaintiff will not be

exposed to barriers to access and legally protected injury.

          17.   Plaintiff’s inability to fully access the Property and the stores within in a safe

manner and in a manner which inhibits the free and equal enjoyment of the goods and services

offered at the Property, both now and into the foreseeable future, constitutes an injury in fact as

recognized by Congress and is historically viewed by Federal Courts as an injury in fact.




                                                  4
      Case 4:21-cv-02561 Document 1 Filed on 08/07/21 in TXSD Page 5 of 16




                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       18.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       19.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       20.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and


                                                 5
      Case 4:21-cv-02561 Document 1 Filed on 08/07/21 in TXSD Page 6 of 16




               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       21.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       22.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       23.     The Property is a public accommodation and service establishment.

       24.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       25.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       26.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       27.     The Property is comprised of multiple buildings served by a single parking lot.

All of the buildings on the Property are public accommodations.

       28.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property as well as an independent advocate for the disabled,

but could not fully do so because of his disabilities resulting from the physical barriers to access,



                                                 6
      Case 4:21-cv-02561 Document 1 Filed on 08/07/21 in TXSD Page 7 of 16




dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

        29.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

        30.     Defendant, CP-WESTHEIMER, LLC, has discriminated against Plaintiff (and

others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

        31.     Defendant, CP-WESTHEIMER, LLC, will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, CP-WESTHEIMER, LLC, is

compelled to remove all physical barriers that exist at the Property, including those specifically

set forth herein, and make the Property accessible to and usable by Plaintiff and other persons

with disabilities.

        32.     A specific list of unlawful physical barriers, dangerous conditions and ADA



                                                 7
      Case 4:21-cv-02561 Document 1 Filed on 08/07/21 in TXSD Page 8 of 16




violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Complaint, that precluded and/or limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     There are changes in level at Property exceeding ½ (one-half) inch that are not

               properly ramped in violation of Section 303.4 of the 2010 ADAAG standards.

               Specifically, there is an approximately 2 (two) inch vertical rise at the entrance to

               Unit 2707, thus rendering the interior of the Property inaccessible at this unit.

               This violation would make it dangerous and difficult for Plaintiff to access the

               units of the Property.

       (ii)    At Unit 2707, the maneuvering clearance of this accessible entrance is not level

               (surface slope in excess of 1:48) in violation of Section 404.2.4.4 of the 2010

               ADAAG standards. This barrier to access would make it difficult for Plaintiff to

               access this unit of the Property since it is often necessary for individuals in

               wheelchairs to need to use their hands to both wheel through the doorway and

               keep the door open with another hand. When the maneuvering clearance is not

               level, this ordinarily difficult process is made even more difficult by the

               inappropriately higher slope.

       (iii)   At the Coffee Mill, the maneuvering clearance of this accessible entrance is not

               level (surface slope in excess of 1:48) in violation of Section 404.2.4.4 of the

               2010 ADAAG standards. This barrier to access would make it difficult for

               Plaintiff to access this unit of the Property since it is often necessary for



                                                 8
Case 4:21-cv-02561 Document 1 Filed on 08/07/21 in TXSD Page 9 of 16




        individuals in wheelchairs to need to use their hands to both wheel through the

        doorway and keep the door open with another hand. When the maneuvering

        clearance is not level, this ordinarily difficult process is made even more difficult

        by the inappropriately higher slope.

 (iv)   In front of Unit 2717, the access aisle to the accessible parking space is not level

        due to the presence of an accessible ramp in the access aisle in violation of

        Section 502.4 of the 2010 ADAAG standards. This violation would make it

        dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

        the Property as the van may rest upon the ramp and create an unlevel surface for

        Plaintiff to exit and enter their vehicle.

 (v)    In front of Unit 2717, the accessible curb ramp is improperly protruding into the

        access aisle of the accessible parking space in violation of Section 406.5 of the

        2010 ADAAG Standards. This barrier to access would make it dangerous and

        difficult for Plaintiff to exit and enter their vehicle while parked at the Property as

        the van may rest upon the ramp and create an unlevel surface for Plaintiff to exit

        and enter their vehicle.

 (vi)   In front of Unit 2717, the accessible parking space is not level due to the presence

        of accessible ramp side flares in the accessible parking space in violation of

        Sections 502.4 and 406.5 of the 2010 ADAAG standards. This barrier to access

        would make it dangerous and difficult for Plaintiff to exit and enter their vehicle

        while parked at the Property as the van may rest upon the ramp and create an

        unlevel surface for Plaintiff to exit and enter their vehicle.




                                           9
Case 4:21-cv-02561 Document 1 Filed on 08/07/21 in TXSD Page 10 of 16




 (vii)    In front of Unit 2717, there are two accessible parking spaces that are missing

          identification signs in violation of Section 502.6 of the 2010 ADAAG standards.

          This violation would make it difficult for Plaintiff to locate an accessible parking

          space.

 (viii)   There are changes in level at Property exceeding ½ (one-half) inch that are not

          properly ramped in violation of Section 303.4 of the 2010 ADAAG standards.

          Specifically, there is an approximately 2 (two) inch vertical rise at the entrance to

          Unit 2717, thus rendering the interior of the Property inaccessible at this unit.

          This violation would make it dangerous and difficult for Plaintiff to access the

          units of the Property.

 (ix)     At Unit 2717, the maneuvering clearance of this accessible entrance is not level

          (surface slope in excess of 1:48) in violation of Section 404.2.4.4 of the 2010

          ADAAG standards. This barrier to access would make it difficult for Plaintiff to

          access this unit of the Property since it is often necessary for individuals in

          wheelchairs to need to use their hands to both wheel through the doorway and

          keep the door open with another hand. When the maneuvering clearance is not

          level, this ordinarily difficult process is made even more difficult by the

          inappropriately higher slope.

 (x)      At Unit 2723, there is a doorway threshold with a vertical rise in excess of ½ (one

          half) inch and does not contain a bevel with a maximum slope of 1:2 in violation

          of Section 404.2.5 of the 2010 ADAAG standards. This violation would make it

          dangerous and difficult for Plaintiff to access the interior of the Property.




                                            10
Case 4:21-cv-02561 Document 1 Filed on 08/07/21 in TXSD Page 11 of 16




 (xi)     There are changes in level in the Property exceeding ½ (one-half) inch that are not

          accessible ramped in violation of Section 303.4 of the 2010 ADAAG standards.

          Specifically, there is an approximately 1 1/2-inch vertical rise at the accessible

          entrance of Unit 2725, thus rendering the interior of the Property at this unit, at

          best, dangerously accessible, at worst, totally inaccessible. This violation would

          make it dangerous and difficult for Plaintiff to access the units of the Property.

 (xii)    At Unit 2725, the maneuvering clearance of this accessible entrance is not level

          (surface slope in excess of 1:48) in violation of Section 404.2.4.4 of the 2010

          ADAAG standards. This barrier to access would make it difficult for Plaintiff to

          access this unit of the Property since it is often necessary for individuals in

          wheelchairs to need to use their hands to both wheel through the doorway and

          keep the door open with another hand. When the maneuvering clearance is not

          level, this ordinarily difficult process is made even more difficult by the

          inappropriately higher slope.

 (xiii)   As a result of the barriers to access identified in (i-iii) & (viii-xii), not all entrance

          doors and doorways comply with Section 404 of the 2010 ADAAG standards, this

          is a violation of Section 206.4 of the 2010 ADAAG standards. This violation

          would make it difficult for Plaintiff to access the units of the Property.

 (xiv)    As a result of the barriers to access identified in (i), (viii) and (xi), the Property

          lacks an accessible route connecting the exterior of the Property to all accessible

          elements and features inside the Property in violation of section 206.2.4 of the

          2010 ADAAG standards. This barrier to access would make it difficult for




                                             11
Case 4:21-cv-02561 Document 1 Filed on 08/07/21 in TXSD Page 12 of 16




         Plaintiff to access public features of the Property due to the lack of a safe

         accessible route leading from the exterior to interior spaces inside the Property.

 (xv)    Inside the Coffee Mill, just outside the restroom area is a hand sanitizing

         dispenser that is located outside the prescribed vertical reach ranges maximum of

         48 inches, as set forth in Section 308.2.1 of the 2010 ADAAG standards. This

         barrier to access would make it difficult for Plaintiff and/or any disabled

         individual to reach the actionable mechanism of the soap dispenser as individuals

         in wheelchairs are seated and have significantly less reach range than individuals

         who stand up.

 (xvi)   Defendant fails to adhere to a policy, practice and procedure to ensure that all

         facilities are readily accessible to and usable by disabled individuals.

 COFFEE MILL RESTROOMS

 (xvii) The door hardware of the bathroom entrance has operable parts which

         require tight grasping, pinching or twisting of the wrist in violation of

         Section 309.4 of the 2010 ADAAG standards. This would make it difficult

         for Plaintiff and/or any disabled individual to utilize the restroom

         facilities.

 (xviii) The soap dispenser in the restroom is located outside the prescribed

         vertical reach ranges set forth in Section 308.2.1 of the 2010 ADAAG

         standards. This barrier to access would make it difficult for Plaintiff and/or

         any disabled individual to reach the actionable mechanism of the soap

         dispenser as individuals in wheelchairs are seated and have significantly

         less reach range than individuals who stand up.



                                          12
     Case 4:21-cv-02561 Document 1 Filed on 08/07/21 in TXSD Page 13 of 16




       (xix)   The height of the bottom edge of the reflective surface of the mirror in the

               bathroom is above the 40-inch maximum height permitted by Section

               603.3 of the 2010 ADAAG standards. This violation would make it

               difficult for the Plaintiff and/or any disabled individual to properly utilize

               the mirror in the restroom as individuals in wheelchairs have to remain

               seated and are therefore lower to the ground. When the mirror is too high,

               Plaintiff cannot view themselves in the mirror.

       (xx)    The actionable mechanism of the paper towel dispenser in the restroom is

               located above 48 inches from the finished floor which is outside the

               prescribed vertical reach ranges set forth in Section 308.2.1 of the 2010

               ADAAG standards. This would make it difficult for Plaintiff and/or any

               disabled individual to reach the actionable mechanism of the soap

               dispenser as individuals in wheelchairs are seated and have significantly

               less reach range than individuals who stand up.

       (xxi)   The restroom door requires an opening force in excess of 5lbs (five pounds) in

               violation of Section 309.4 of the 2010 ADAAG standards. This would make it

               difficult for Plaintiff and/or any disabled individual to utilize the restroom

               facilities as individuals in wheelchairs, like Plaintiff, typically require the use of

               both of their hands to wheel the wheelchair but when the door opening force is

               excessive, the ability for Plaintiff to move the wheelchair and open the door at the

               same time is made significantly more difficult.

       33.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.



                                                13
     Case 4:21-cv-02561 Document 1 Filed on 08/07/21 in TXSD Page 14 of 16




       34.       Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       35.       The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       36.       All of the violations alleged herein are readily achievable to modify to the

Property into compliance with the ADA.

       37.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       38.       Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, CP-

WESTHEIMER, LLC, has the financial resources to make the necessary modifications.

According to the Property Appraiser, the Appraised value of the Property is $2,705,127.00.

       39.       The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction from the IRS for spending money on accessibility

modifications.

       40.       Upon information and good faith belief, the Property has been altered since 2010.

       41.       In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       42.       Plaintiff is without adequate remedy at law, is suffering irreparable harm, and



                                                 14
     Case 4:21-cv-02561 Document 1 Filed on 08/07/21 in TXSD Page 15 of 16




reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

CP-WESTHEIMER, LLC, is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Property, including those alleged herein.

         43.   Plaintiff’s requested relief serves the public interest.

         44.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, CP-WESTHEIMER, LLC.

         45.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, CP-WESTHEIMER, LLC, pursuant to 42 U.S.C. §§ 12188 and

12205.

         46.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, CP-

WESTHEIMER, LLC, to modify the Property to the extent required by the ADA.

         WHEREFORE, Plaintiff prays as follows:

         (a)   That the Court find Defendant, CP-WESTHEIMER, LLC, in violation of the

               ADA and ADAAG;

         (b)   That the Court issue a permanent injunction enjoining Defendant, CP-

               WESTHEIMER, LLC, from continuing their discriminatory practices;

         (c)   That the Court issue an Order requiring Defendant, CP-WESTHEIMER, LLC, to

               (i) remove the physical barriers to access and (ii) alter the Property to make it

               readily accessible to and useable by individuals with disabilities to the extent

               required by the ADA;

         (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

               and costs; and



                                                 15
Case 4:21-cv-02561 Document 1 Filed on 08/07/21 in TXSD Page 16 of 16




 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: August 7, 2021.

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        16
